Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3974 Filed 03/11/21 Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ARCELORMITTAL PLATE LLC and
 ARCELORMITTAL USA LLC,

                    Plaintiffs,

 v.                                                 Civil Case No. 19-13527
                                                    Honorable Linda V. Parker
 LAPEER INDUSTRIES, INC.,
 BRENTWOOD ADVISORY GROUP, LLC,
 S&S HOLDINGS, LLC, HOWMARK, LLC,
 and 290 MCCORMICK, LLC,1

                Defendants,
 ______________________________________/

 HOWMARK, LLC,

                    Third-Party Plaintiff,

 v.

 DANIEL C. SCHREIBER and
 DANIEL C. SCHREIBER REVOCABLE
 TRUST DATED 4/11/01,

                Third-Party Defendant.
 _____________________________________/




 1
   On August 7, 2020, the matter was stayed as to Lapeer Industries, Inc. because it
 filed for bankruptcy. (ECF No. 81.) The parties stipulated to the dismissal of 290
 McCormick, LLC on October 29, 2020. (ECF Nos. 106, 107.)
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3975 Filed 03/11/21 Page 2 of 28




                              OPINION AND ORDER

       This lawsuit arises from amounts Lapeer Industries, Inc. (“Lapeer”) owed

 ArcelorMittal Plate, LLC, and the guaranties executed by Brentwood Advisory

 Group LLC (“Brentwood”) and S&S Holdings, LLC (“S&S”), promising to pay

 Lapeer’s debt. Howmark, LLC and the Daniel C. Schreiber Revocable Trust Dated

 4/11/91 (“Schreiber Trust”) were the members of Brentwood when the guaranty

 was executed. Howmark has filed a third-party complaint against the Schreiber

 Trust and its trustee, Daniel Schreiber (“Schreiber”), alleging that the execution of

 the guaranty was unlawful.

       The matter is presently before the Court on two dispositive motions. The

 first is a motion for summary judgment filed by the Schreiber Trust and Schreiber

 (ECF No. 67), which has been fully briefed (ECF Nos. 82, 86). The second is a

 motion for partial summary judgment filed by ArcelorMittal Plate and

 ArcelorMittal USA LLC (collectively “ArcelorMittal”), in which they seek

 summary judgment as to their claims against Brentwood and S&S for breach of

 contract, only. (ECF No. 108.) Brentwood and S&S filed a response to the motion

 (ECF No. 111), and ArcelorMittal filed a reply (ECF No. 112). Howmark also

 filed a response to the motion (ECF No. 113), which ArcelorMittal answered (ECF

 No. 115). The Court is dispensing with oral argument with respect to both motions

 pursuant to Eastern District of Michigan Local Rule 7.1(f).

                                           2
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3976 Filed 03/11/21 Page 3 of 28




 I.    Summary Judgment Standard

       Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

 appropriate “if the movant shows that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The central inquiry is “whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one

 party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56

 mandates summary judgment against a party who fails to establish the existence of

 an element essential to that party’s case and on which that party bears the burden

 of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The movant has the initial burden of showing “the absence of a genuine

 issue of material fact.” Id. at 323. Once the movant meets this burden, the

 “nonmoving party must come forward with specific facts showing that there is a

 genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

 U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

 demonstrate a genuine issue, the nonmoving party must present sufficient evidence

 upon which a jury could reasonably find for that party; a “scintilla of evidence” is

 insufficient. See Liberty Lobby, 477 U.S. at 252. The court must accept as true the




                                           3
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3977 Filed 03/11/21 Page 4 of 28




 non-movant’s evidence and draw “all justifiable inferences” in the non-movant’s

 favor. See Liberty Lobby, 477 U.S. at 255.

 II.   Factual and Procedural Background

       ArcelorMittal is a mining and steel production company. (ECF No. 18 at Pg

 ID 592, ¶ 12.) ArcelorMittal Plate manufactured goods for Lapeer, and

 ArcelorMittal USA, the parent company, processed the payments for the goods.

 (Id. at Pg ID 593, ¶ 14; ECF No. 89-2 at Pg ID 2717, ¶ 4.) Lapeer had been a

 customer of ArcelorMittal since 2009. (Id.)

       In 2012, ArcelorMittal agreed to extend credit to Lapeer to enable Lapeer to

 continue purchasing ArcelorMittal’s products. (ECF No. 89-2 at Pg ID 2717, ¶ 5.)

 As a condition of the credit extension, ArcelorMittal required Brentwood and S&S

 to guarantee Lapeer’s payments. (Id.) ArcelorMittal communicated with Lapeer’s

 former Chief Financial Officer, Alan Przekora, to obtain executed copies of the

 guaranties. (ECF No. 108-1 at Pg ID 3222, ¶ 3.) On or around November 8, 2012,

 Schreiber executed the guaranties (the “Brentwood Guaranty,” the “S&S

 Guaranty,” or collectively “the Guaranties”). (ECF No. 108-1 at Pg ID 3222, ¶ 3;

 ECF No. 108-2; ECF No. 108-3.)

       Pursuant to the Guaranties, Brentwood and S&S guaranteed the full and

 prompt payment when due of: (i) “the purchase price and all other amounts owing

 on account of all good and/or services . . . provided by [ArcelorMittal] to

                                           4
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3978 Filed 03/11/21 Page 5 of 28




 [Lapeer];” (ii) “all costs of collect[ing] such purchase price and amounts owing

 including reasonable attorney[s]’[] fees;” and “(iii) interest on the foregoing at the

 rate of the lesser of 8% per annum or the highest rate allowed by applicable law.”

 (ECF No. 108-2 at Pg ID 3233, ¶ 1; ECF No. 108-3 at Pg ID 3251, ¶ 1.)

 Brentwood and S&S agreed to pay the amounts due to ArcelorMittal upon

 Lapeer’s default and ArcelorMittal’s demand. (Id.)

       When Schreiber signed the Guaranties, Brentwood was a member-managed

 LLC with two members: Howmark, which owned an 80% interest, and the

 Schreiber Trust, which owned a 20% interest. (ECF No. 35-1.) Howard Gussman,

 Mark Friedman, and several other individuals and trusts were the members of and

 managed Howmark.2 (ECF No. 113-3 at Pg ID 3846, ¶ 1; ECF No. 115-7 at Pg ID

 3919.) Schreiber was the majority shareholder of Lapeer. (ECF No. 113-3 at Pg

 ID 3847, ¶ 10.) Several individuals and trusts, including Davis Gussman and Mark

 Friedman, held a 49% interest in Lapeer when the Brentwood Guaranty was

 signed. (ECF No. 115-6.)

       The Operating Agreement for Brentwood provided that the LLC would be

 managed by its members in proportion to their unit ownership. (ECF No. 35-1 at



 2
  Those other individuals and trusts were: Cheryl Gussman, Michelle Crandell,
 David Gussman, Lisa Gussman-Zairi, Jennifer Lechter, the Shelby Lauren
 Gussman Trust, and the Shane Nicole Gussman Trust. (ECF No. 115-7 at Pg ID
 3919.)
                                          5
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3979 Filed 03/11/21 Page 6 of 28




 Pg ID 1746, § 2.2.) Members were entitled to vote on various actions, including “a

 transaction involving an actual or potential conflict of interest between a Member

 and the Company.” (Id. at Pg ID 1757, § 6.2.) All decisions required at least

 majority approval, although certain decisions, such as transactions involving an

 actual or potential conflict of interest between a member and the LLC required the

 approval of members holding 85% of the units. (Id. §§ 6.1, 6.2.)

       Lapeer ordered products from ArcelorMittal between May 2018 and May

 2019. (ECF No. 89-2 at Pg ID 2718, ¶ 6.) The invoices governing the terms and

 conditions of those sales provided that if Lapeer failed to timely pay the amounts

 agreed upon, the full purchase price for all amounts owing would become

 immediately due and payable. (ECF No. 108-7 at Pg ID 3733, ¶ 15.) Lapeer also

 agreed to reimburse ArcelorMittal for all collection costs, including attorneys’ fees

 and interest. (Id.)

       Lapeer failed to pay for the products ordered, which total $3,618,457.02.

 (ECF No. 108-9 at Pg ID 3745-48.) Lapeer concedes that it owes this amount to

 ArcelorMittal. (ECF No. 89-3 at Pg ID 2768, Resp. No. 3.) Due to Lapeer’s

 failure to pay the outstanding debt, ArcelorMittal sent demand letters to Lapeer,

 Brentwood, and S&S on November 8, 2019. (ECF No. 108-10 at Pg ID 3750-67.)

 ArcelorMittal has not received any payments towards Lapeer’s debt. (ECF No.

 108-1 at Pg ID 3223, ¶ 10.)

                                           6
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3980 Filed 03/11/21 Page 7 of 28




        In the meantime, on or about October 11, 2019, Howmark transferred its

 membership interest in Brentwood to Schreiber. (ECF No. 113-3 at Pg ID 3848,

 ¶ 12.) As part of this transaction, Howmark acquired real property commonly

 known as 3255 John Conley Drive from Brentwood. (Id.) Around the same time,

 for approximately $3.8 million, 290 McCormick, LLC purchased a building from

 Brentwood in which Lapeer’s machine shop operations were conducted. (ECF No.

 78-2 at Pg ID 2241, ¶ 15.) 290 McCormick is not associated with Schreiber,

 Lapeer, or any of their affiliates.

        ArcelorMittal filed this lawsuit against Lapeer, Brentwood, S&S, Howmark,

 and 290 McCormick, LLC on November 27, 2019. (ECF No. 1.) In an Amended

 Complaint filed December 17, 2019, ArcelorMittal asserts the following claims: (I)

 breach of contract against Lapeer; (II) account stated against Lapeer; (III) unjust

 enrichment against Lapeer; (IV) breach of contract against Brentwood; (V) breach

 of contract against S&S; and, (VI) fraudulent transfer against Brentwood,

 Howmark, and 290 McCormick. (ECF No. 18.)

        Howmark filed a Third-Party Complaint against Schreiber and the Schreiber

 Trust on January 21, 2020, alleging: (I) breach of contract; (II) implied and/or

 equitable indemnity; (III) breach of fiduciary duty; and (IV) silent fraud. (ECF No.

 35.)




                                           7
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3981 Filed 03/11/21 Page 8 of 28




        As noted earlier, the matter was stayed as to Lapeer after it filed for

 bankruptcy. (ECF No. 81.) A stipulated order dismissing ArcelorMittal’s claim

 against 290 McCormick with prejudice was entered on October 29, 2020. (ECF

 No. 107.)

 III.   Thirty-Party Defendants’ Motion for Summary Judgment

        Schreiber and the Schreiber Trust seek summary judgment with respect to

 Howmark’s third-party claims against them.

        A.    Breach of Contract (Count I)

        Howmark alleges that Schreiber and the Schreiber Trust breached the

 Brentwood Operating Agreement by signing the Brentwood Guaranty without

 informing and obtaining consent from Howmark. (ECF No. 35 at Pg ID 1736,

 ¶¶ 23-25.) The Operating Agreement required Howmark’s affirmative vote. (ECF

 No. 35-1 at Pg ID 1757, §§ 6.1, 6.2.) Maintaining that the transaction involved a

 conflict of interest as Schreiber controlled Lapeer, Howmark maintains that the

 Brentwood Guaranty required the approval of at least 85% of the units issued by

 Brentwood. (Id.)

        Schreiber and the Schreiber Trust first argue that Howmark’s breach of

 contract claim against them is barred by the applicable statute of limitations. They

 next argue that Schreiber is not individually liable because he was not a party to




                                            8
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3982 Filed 03/11/21 Page 9 of 28




 the Brentwood Operating Agreement on which the breach of contract claim is

 based.

                i.    Statute of Limitations

          Under Michigan law, which the parties agree applies to this action, the

 statute of limitations for a breach of contract claim is six years. Mich. Comp.

 Laws § 600.5807(9). Schreiber and the Schreiber Trust argue that Howmark’s

 breach of contract claim is untimely. Relying on Michigan law, which provides

 that a claim accrues “at the time the wrong upon which the claim is based was

 done regardless of the time when damage results[,]” Schreiber and the Schreiber

 Trust contend that Howmark’s breach of contract claim accrued when Schreiber

 executed the Brentwood Guaranty on November 8, 2012. (ECF No. 67 at Pg ID

 1906-07 (citing Mich. Comp. Laws § 600.5827).) They argue that because a

 plaintiff can prevail on a breach of contract claim even where the plaintiff has

 suffered only nominal damages (ECF No. 86 at Pg ID 2637-39 (citing cases)),

 Howmark’s claim accrued before there was a demand on the guaranty.

          The Michigan courts have “generally held that a cause of action for breach

 of contract accrues when the breach occurs, i.e., when the promisor fails to perform

 under the contract.” Blazer Food, Inc. v. Rest. Properties, Inc., 673 N.W.2d 805,

 809 (Mich. Ct. App. 2003) (citing cases); see also Seyburn, Kahn, Ginn, Bess,

 Deitch & Serlin, PC v. Bakshi, 771 N.W.2d 411, 417 (Mich. 2009) (“For a breach

                                            9
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3983 Filed 03/11/21 Page 10 of 28




 of contract action, the limitations period generally begins to run on the date that the

 breach occurs.”) Importantly, however, the Michigan Supreme Court “has held

 that the ‘wrong’ in [Michigan Compiled Law Section] 600.5827 is ‘the date on

 which the defendant’s breach harmed the plaintiff, as opposed to the date on which

 [the] defendant breached his duty.’” Frank v. Linkner, 894 N.W.2d 574, 582

 (Mich. 2017) (quoting Moll v. Abbott Labs., 506 N.W.2d 816, 822 (Mich. 1993)

 (additional citations omitted)). Accordingly, although the plaintiff need not have

 suffered damages for a breach of contract claim to accrue, the plaintiff must have

 suffered an ‘actionable harm.’” Id. at 584.

       Howmark was not harmed when Schreiber signed the Brentwood Guaranty.

 Under Michigan law, a “guaranty” is “‘an independent, collateral agreement by

 which the guarantor undertakes to pay the obligation if the primary payor fails to

 do so.’” Mazur v. Young, 507 F.3d 1013, 1019 (6th Cir. 2007) (italics modified

 and additional quotation marks and citation omitted) (quoting First Nat’l Bank &

 Trust Co. of Ann Arbor v. Dolph, 283 N.W. 35, 37-38 (Mich. 1938)). As such,

 any harm to Howmark arose only when Lapeer failed to pay ArcelorMittal and

 ArcelorMittal sought to enforce the guaranty and secure the amount due from

 Brentwood. See In re Louise K., No. 345908, 2019 WL 5418343, at *6 (Mich. Ct.

 App. Oct. 22, 2019) (breach of contract claim on guaranty agreements accrued

 when demands to comply with the agreements were ignored); Diversified Fin. Sys.,

                                           10
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3984 Filed 03/11/21 Page 11 of 28




 Inc. v. Schanhals, 513 N.W.2d 210, 211 (Mich. Ct. App. 1994) (providing that the

 limitations period began to run when the guarantors failed to tender the amount

 owed after promisor defaulted on its promissory note and a demand for payment

 was made); Aiton v. Slater, 299 N.W. 149, 155 (Mich. 1941) (action on guaranty

 agreement accrued only when it became due and payable).

       Howmark’s breach of contract claim is therefore not time barred.

              ii.     Individual Liability

       Schreiber seeks summary judgment with respect to Howmark’s breach of

 contract claim, arguing that only the Schreiber Trust was a party to the Brentwood

 Operating Agreement, not Schreiber individually. (See ECF No. 67 at Pg ID 1909-

 10 (citing cases).) However, a suit is authorized against a trustee for a contract

 entered into by the trust. See Mich. Comp. Laws § 700.7910(3); see also Church

 Joint Venture, LP v. Blasingame, 947 F.3d 925, 935 (Sutton, J., concurring)

 (citations omitted) (“A trust lacks many characteristics of corporate personhood. It

 normally can’t sue or be sued in its own name. Its trustees hold legal title to its

 assets.”); Rest. 3d Trusts § 105 (2012) (“[A] third party may sue a trustee in the

 trustee’s representative capacity on a contract entered into, or for a tort committed,

 by the trustee (or the trustee’s agent or employee) in the course of trust

 administration.”).




                                             11
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3985 Filed 03/11/21 Page 12 of 28




       Schreiber therefore is not entitled to summary judgment based on this

 argument and Schreiber and the Schreiber Trust are not entitled to summary

 judgment on Howmark’s breach of contract claim.

       B.    Breach of Fiduciary Duty

       Howmark alleges that Schreiber and the Schreiber Trust owed a fiduciary

 duty to Brentwood, which they breached by executing the Brentwood Guarantee.

 (ECF No. 35 ¶¶ 34-39.) Schreiber and the Schreiber Trust argue that they are

 entitled to summary judgment with respect to this claim because Howmark was not

 a member of Brentwood when this lawsuit was filed. Schreiber and the Schreiber

 Trust maintain that only Brentwood has standing to assert a breach of fiduciary

 duty claim pursuant to Michigan Compiled Section 450.4404 and, to the extent

 liability is sought pursuant to Michigan Compiled Laws Section 450.4515, former

 members lack standing to sue.3 Alternatively, Schreiber and the Schreiber Trust

 argue that the claim fails because Howmark has not identified any injury distinct

 from an injury suffered by Brentwood.

       First, Schreiber and the Schreiber Trust cite the Michigan Court of Appeals’

 decision in Frank v. Linker, 871 N.W.2d 363, 369 (2015), to support their

 argument that any fiduciary duties that they owed under Michigan Compiled Laws


 3
   Howmark does not argue in response that it has standing, as a former shareholder,
 to bring a shareholder oppression action under Michigan Compiled Laws Section
 450.4515.
                                          12
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3986 Filed 03/11/21 Page 13 of 28




 Section 450.4404 ran only to Brentwood and not its members. (ECF No. 67 at Pg

 ID 1911.) In Frank, the court began by determining which of two provisions of the

 Michigan Limited Liability Company Act applied to the plaintiffs’ claims: Section

 450.4404 (breach of fiduciary duty) or Section 450.4515 (member oppression).

 Frank, 871 N.W.2d at 369. The court concluded that Section 450.4404 did not

 apply because “the duty [in that section] is owed to the company, not to individual

 members[,]”and the plaintiffs asserted that the defendants owed fiduciary duties

 directly to them as members. Id.

       Howmark points out in response that the court of appeals’ decision in Frank

 was reversed by the Michigan Supreme Court. In fact, the decision was affirmed

 in part and reversed in part. See Frank v. Linkner, 894 N.W.2d 574 (Mich. 2017).

 More significantly, the Michigan Supreme Court did not address whether a Section

 450.4404 claim can be premised on an injury to a member because neither party

 challenged the Michigan Court of Appeals’ determination that such claims are

 limited to injuries to the LLC. Id. at 579 n.4.

       Claims brought pursuant to Section 450.4404 generally are derivative

 actions, which may be brought by current or former shareholders to redress wrongs

 to the corporation. See Estes v. Idea Eng’g & Fabrications, Inc., 649 N.W.2d 84,

 91-92 (Mich. Ct. App. 2002) (explaining the differences between the sections of

 the Michigan Business Corporation Act that are analogous to Sections 450.4404

                                           13
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3987 Filed 03/11/21 Page 14 of 28




 and Section 450.4515 of the Michigan Limited Liability Company Act)4; see also

 Murphy v. Inman, No. 2020 WL 2095942, at *2-3 (Mich. Ct. App. April 30, 2020)

 (relying on Estes to conclude that the “plaintiff could not bring a direct statutory

 claim under [the Michigan Business Corporation Act provision analogous to

 Section 450.4404] against defendants for breach of duties owed directly to the

 shareholder independent of the corporation”). However, there are two exceptions

 where a shareholder may bring a suit directly on his or her own behalf. Meathe v.

 Ret, 547 F. App’x 683, 689 (6th Cir. 2013). As the Meathe court summarized:

              An individual shareholder may bring a direct action (1) “when
              he has sustained a loss separate and distinct from that of other
              stockholders generally,” Christner v. Anderson, Nietzke & Co.,
              P.C., 433 Mich. 1, 444 N.W.2d 779, 783 (1989); and (2) if the
              individual “can show a violation of a duty owed directly to the
              individual that is independent of the corporation,” Belle Isle
              Grill [Corp. v. Detroit, 666 N.W. 271, 278 (Mich. Ct. App.
              2003)].

 Meathe, 547 F. App’x at 689. “‘The exception does not arise merely because the

 alleged violation resulted in injury to both the corporation and the individual;

 rather, it is limited to cases in which there is a breach of duty that is owed to the

 individual personally.’” Id. (quoting Belle Isle Grill, 666 N.W.2d at 278-79).




 4
  The Michigan courts interpret the State’s Business Corporation Act and the
 Limited Liability Company Act in a consistent manner. Duray Dev. LLC v. Perrin,
 792 N.W.2d 749, 759 (Mich. Ct. App. 2010).
                                         14
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3988 Filed 03/11/21 Page 15 of 28




       One example where the exception arose is Christner, where the Michigan

 Supreme Court held that a shareholder’s injuries were “distinct” because all

 shareholders except the plaintiff received a distribution during liquidation. 444

 N.W.2d at 783; see also Young v. Vandermeer, No. 349093, 2021 WL 744532, at

 *7 (Mich. Ct. App. Feb. 25, 2021) (concluding that the plaintiff had a direct claim

 against the defendant for breach of duty of good faith where the resulting loss to

 the corporation, due to the defendant directing revenue from the corporation to the

 defendant’s separate business, “in effect prevented [the plaintiff] from having an

 equal share in the profits from [the redirected revenue]”).

       Howmark alleges that Schreiber and the Schreiber Trust breached the

 “duties of good faith, loyalty, and avoidance of self-dealing,” which they owed to

 Howmark. (ECF No. 82 at Pg ID 2559 (quoting Castle v. Shoham, No. 337969,

 2018 Mich. App. LEXIS 2975, at *35 (Mich. Ct. App. Aug. 7, 2018)); (ECF No.

 35 ¶¶ 35-37); see also 51 Am. Jur. 2d Limited Liability Companies § 11

 (“Managing members of a limited liability company (LLC) owe fiduciary duties to

 the LLC and its member investors; thus, a managing member must act with the

 utmost good faith and loyalty in managing the LLC.”). Specifically, Howmark

 claims that Schreiber and the Schreiber Trust breached their fiduciary duties by

 signing the Brentwood Guaranty, which benefited Lapeer, without disclosing the

 conflict of interest and obtaining the required approval from Brentwood’s

                                          15
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3989 Filed 03/11/21 Page 16 of 28




 members. (ECF No. 35 ¶ 38.) Howmark suffered an injury separate and unique

 from Brentwood. The alleged breach harmed Brentwood by pledging its assets to

 guarantee Lapeer’s debt. Howmark was distinctly injured because it unknowingly

 accepted potentially encumbered assets (i.e., property at 3255 John Conley Drive)

 in exchange for its interest in Brentwood.

          For these reasons, the Court denies Schreiber and the Schreiber Trust’s

 motion for summary judgment with respect to Howmark’s breach of fiduciary duty

 claim.

          C.    Silent Fraud

          “‘Silent fraud is essentially the same as fraudulent misrepresentation except

 that it is based on a defendant suppressing a material fact that he or she was legally

 obligated to disclose, rather than making an affirmative misrepresentation.’”

 Tocco v. Richman Greer Prof’l Ass’n, 553 F. App’x 473, 476 (6th Cir. 2013)

 (brackets omitted) (quoting Alfieri v. Bertorelli, 813 N.W.2d 772, 775 (Mich. Ct.

 App. 2012)). A plaintiff alleging silent fraud must show:

                1) a pre-existing legal or equitable duty to disclose, see Hord v.
                Environmental Research Inst., 463 Mich. 399, 617 N.W.2d 543,
                550 (2000); 2) suppression of information with the intent to
                defraud, see U.S. Fidelity & Guaranty Co. v. Black, 412 Mich.
                99, 313 N.W.2d 77, 87-88 (1981); 3) reasonable reliance upon
                defendant’s performance of the duty; and, 4) damages caused
                by the suppression of the information, see Groening v. Opsata,
                323 Mich. 73, 34 N.W.2d 560, 564–65 (1948).



                                            16
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3990 Filed 03/11/21 Page 17 of 28




 Tocco, 553 F. App’x at 476-77. Schreiber and the Schreiber Trust seek summary

 judgment with respect to Howmark’s silent fraud claim, arguing that they had no

 duty to disclose information regarding the Brentwood Guaranty.

       As established earlier, a member in a member-managed LLC owes fiduciary

 duties to the LLC’s other members. For example, the Michigan Court of Appeals

 has acknowledged that a “managing member of [a] limited liability company owe[s

 a] fiduciary duty to [a] co-member to disclose all material facts before purchasing

 the co-member’s interest in the company.” Dawson v. DeLisle, No. 283195, 2009

 WL 2168887, at *4 (July 21, 2009) (citing Salm v. Feldstein, 799 N.Y.S.2d 104,

 105-06 (N.Y. App. Div. 2005); see also Glidden v. Jandernoa, 173 F.R.D. 459,

 477 (W.D. Mich. 1997) (explaining that managers owe an “uncompromising duty

 of loyalty” to corporate shareholders, which “also imposes upon officers and

 directors an unremitting obligation of candor and disclosure.”) (citation and

 internal quotation marks omitted); DC Mex Holdings, LLC v. Affordable Land,

 LLC, No. 318791, 2015 WL 2090646, at *6 (Mich. Ct. App. May 5, 2015)

 (affirming grant of summary disposition in favor of the plaintiff on its silent fraud

 claim based on the defendant’s failure to disclose relevant information). As such,

 Schreiber and the Schreiber Trust did have a fiduciary duty—in addition to a

 contractual duty under the Brentwood Operating Agreement—to disclose the




                                           17
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3991 Filed 03/11/21 Page 18 of 28




 Brentwood Guaranty to Howmark. They are not entitled to summary judgment on

 this claim.

       D.      Implied and/or Equitable Indemnity

       In Count II of its Third-Party Complaint, Howmark seeks indemnification

 from Schreiber and the Schreiber Trust for any losses Howmark incurs or damages

 it suffers defending against ArcelorMittal’s claim. Howmark seeks

 indemnification pursuant to the terms of the Brentwood Operating Agreement

 and/or common law indemnity. Schreiber and the Schreiber Trust argue that no

 provision in the operating agreement requires one member of the LLC to

 indemnify another. Because Schreiber and the Schreiber Trust maintain that they

 owe no fiduciary duties to Howmark, they argue that no equitable claim for

 indemnity is appropriate.

       The “Member Indemnification” section of the Brentwood Operating

 Agreement does not impose a duty on one member to another member. (ECF No.

 35-1 at Pg ID 1759, § 8.2.) However, the liability section does provide for one

 member’s liability to another “for any loss resulting from any action or inaction by

 a Member,” if such action or inaction was not taken in good faith and constitutes

 willful misconduct or gross negligence. (Id., § 8.1.) The plain language of the

 agreement suggests that Schreiber and the Schreiber Trust are liable for “any loss”




                                          18
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3992 Filed 03/11/21 Page 19 of 28




 Howmark incurs if the execution of the Brentwood Guaranty is found to have been

 in bad faith and willful or grossly negligent.

       Common-law indemnity, in comparison, “rests upon the equitable principle

 of a right to restitution. The theory of indemnity is that where the wrongful act of

 one results in liability being imposed on another, the innocent party may have

 indemnity from the person actually guilty of the wrong.” Peeples v. City of

 Detroit, 297 N.W.2d 839, 841 (Mich. Ct. App. 1980) (citation omitted); see also

 Fishbach-Natkin, Inc. v. Shimizu Am. Corp., 854 F. Supp. 1294, 1300 (E.D. Mich.

 1994) (citing Michigan law). There must be “‘a special relationship between the

 parties or a course of conduct whereby one party undertakes to perform a certain

 service and impliedly assures indemnification.’” Fishbach-Natkin, 854 F. Supp. at

 1300 (quoting Skinner v. D-M-E Corp., 335 N.W.2d 90, 92 (Mich. Ct. App.

 1983)).

       The Court has concluded that Schreiber and the Schreiber Trust owed a

 fiduciary duty to Howmark. For these reasons, Schreiber and the Schreiber Trust

 do not set forth a basis to dispose of Howmark’s indemnity claim.

 IV.   ArcelorMittal’s Motion for Partial Summary Judgment Against
       Brentwood & S&S

       ArcelorMittal seek summary judgment with respect to their breach of

 contract claims against Brentwood and S&S, only. ArcelorMittal argues that there

 is no genuine issue of material fact that Brentwood and S&S entered into valid and
                                           19
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3993 Filed 03/11/21 Page 20 of 28




 binding guaranties promising to promptly pay the amounts due from Lapeer upon

 Lapeer’s default. Further, the Guaranties require Brentwood and S&S to pay

 interest on the amount due and reimburse ArcelorMittal for its collection costs,

 including attorneys’ fees.

       Neither Brentwood nor S&S dispute that Lapeer is in default or that they are

 obligated to pay the balance due for the goods Lapeer purchased, as well as interest

 and ArcelorMittal’s collection costs. (See ECF No. 89-3 at Pg ID 2768, Resp. No.

 3; see also ECF No. 108-11; ECF No. 111 at Pg ID 3779, 3784.) Brentwood and

 S&S dispute the amounts owed, however, asserting that the parties are still

 conducting discovery on the issue. But Brentwood and S&S do not indicate what

 additional discovery is needed and they do not comply with the requirements of

 Federal Rule of Civil Procedure 56(d) to evade summary judgment based on the

 unavailability of essential facts.

       While Howmark no longer holds an interest in Brentwood, it filed a response

 to ArcelorMittal’s summary judgment motion, challenging the enforceability of the

 Brentwood Guaranty.5 ArcelorMittal argues that Howmark has no basis to oppose


 5
   In its response brief, Howmark also contends that summary judgment is
 premature because discovery remains open; however, like Brentwood and S&S,
 Howmark fails to satisfy the requirements of Rule 56(d) to evade summary
 judgment due to the need for additional essential facts. See Fed. R. Civ. P. 56(d).
 Howmark also requests summary judgment in its favor on ArcelorMittal’s
 fraudulent transfer claim. (See ECF No. 113 at Pg ID 3802-03.) This request is
 procedurally defective. See R5(f) E.D. Mich. Electronic Filing Policies and
                                         20
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3994 Filed 03/11/21 Page 21 of 28




 the motion and contradict Brentwood’s concession of liability, given that

 Howmark is not and was never a party to the Guaranties, is no longer a member of

 Brentwood and therefore does not control its business decisions, and does not have

 a cross-claim against Brentwood or S&S. (ECF No. 115 at Pg ID 3874-75.) To

 support its argument, Howmark cites several cases where courts held that, in the

 absence of a cross-claim, a co-defendant lacks standing to oppose a co-defendant’s

 motion for summary judgment. (Id. at Pg ID 3874 n.3.)

       None of the cases cited by Howmark—nor located in the Court’s own

 research—address a co-defendant’s “standing” to respond to a dispositive motion

 filed by the plaintiff as opposed to a co-defendant. In any event, federal district

 courts are divided on whether an opposing-co-defendant can prevent the court from

 granting summary judgment to a moving-co-defendant on the plaintiff’s claims

 when the plaintiff offers no opposition. Many courts, like those cited by

 ArcelorMittal, hold that a co-defendant may not oppose another co-defendant’s

 motion in the absence of a cross-claim. See, e.g., Fraioli v. Lemcke, 328 F. Supp.

 2d 250, 263 n.4 (D.R.I. 2004); Rosenbaum v. Freight, Lime & Sand Hauling, Inc.,

 No. 2:10-cv-287, 2012 WL 4832248, at *2-3 (N.D. Ind. Oct. 10, 2012) (collecting

 cases); Eckert v. City of Sacramento, No. 07-cv-00825, 2009 WL 3211278, at *3



 Procedures (“Motions must not be combined with any other stand-alone document.
 … A counter-motion must not be combined with a response or reply.”).
                                      21
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3995 Filed 03/11/21 Page 22 of 28




 (E.D. Cal. Sept. 30, 2009) (citing Blonder v. Casco Inn Residential Care, Inc., No.

 CIV. 99-274, 2000 WL 761895, *1 (D. Me. May 4, 2000)). Other courts will

 consider a co-defendant’s opposition to another defendant’s motion. See, e.g.,

 Indep. Living Ctr. of S. Cal. v. City of Los Angeles, 205 F. Supp. 3d 1105, 1109

 (C.D. Cal. 2016); Helen of Troy, L.P. v. Zotos Corp., 235 F.R.D. 634, 640 (W.D.

 Tex. 2006); Coleman v. Anco Insulations, Inc., 196 F. Supp. 3d 608, 610 (M.D. La.

 2016); D.F. by & through Amador v. Sikorsky Aircraft Corp., No. 3:13-cv-00331,

 2017 WL 4922814, at *12 (S.D. Cal. Oct. 30, 2017) (citing Stone v. Marten

 Transport, LLC, No. 3:12-cv-0396, 2014 WL 1666420, at *3-5 (M.D. Tenn. Apr.

 25, 2014)); Dailey v. J.B. Call & Co., No. 04-4114, 2006 WL 616634, at *2 (D.

 Kan. Mar. 9, 2006). Those courts willing to consider a co-defendant’s opposition

 often rely on that party’s stake in the outcome. See, e.g., Stone, 2014 WL

 1666420, at *3 (“In a comparative fault jurisdiction …, a defendant has a stake in

 whether another entity will be listed on the verdict form, because that other entity

 (whether or not a party at trial) could be held liable for some measure of the

 plaintiff’s damages, thereby relieving the defendant from being allocated that

 percentage of liability.”); Wood v. Millar, No. CIV 13-0923, 2015 WL 12661926,

 at *4 (D.N.M. Feb. 19, 2015) (“[T]he better rule allows defendants to oppose

 motions for summary judgment if they could be aggrieved by the outcome of the

 decision.”).

                                          22
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3996 Filed 03/11/21 Page 23 of 28




       Howmark may be aggrieved if ArcelorMittal prevails in establishing that the

 Brentwood Guaranty is binding because, absent the guaranty, there would be no

 basis for ArcelorMittal to claim an interest in the property Brentwood transferred

 to Howmark. The Court therefore will consider Howmark’s opposition to

 ArcelorMittal’s motion.

       Howmark first argues that the Brentwood Guaranty is not binding because

 Schreiber signed it personally, rather than as trustee of the Schreiber Trust.

 Second, Howmark contends that Schreiber did not have actual or apparent

 authority to sign the guaranty on Brentwood’s behalf.

       A.     Schreiber’s Signature

       Nothing about the way Schreiber signed the Brentwood Guaranty suggests

 that he was signing individually, as opposed to as trustee of the Schreiber Trust.

 (See ECF No. 18-4 at Pg ID 1093; ECF No. 35-1 at Pg ID 1761.) In fact, below

 Schreiber’s signature line on the Brentwood Guaranty, it reads:

              Of Signer: Brentwood Advisory Group, LLC.
              Title: Member

 (ECF No. 18-4 at Pg ID 1093.) The Schreiber Trust, not Schreiber, was the

 member of Brentwood. Thus, the document reflects that Schreiber was signing for

 the Schreiber Trust.

       B.     Schreiber’s Actual Authority



                                           23
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3997 Filed 03/11/21 Page 24 of 28




       The Michigan Limited Liability Act provides that LLCs are managed by

 their members, “subject to any provision in an operating agreement restricting or

 enlarging the management rights and duties of any member or group of

 members[,]” and that “members are considered managers for purposes of applying

 th[e] act, including section 406 regarding the agency authority of managers, unless

 the context clearly requires otherwise.” Mich. Comp. Laws § 450.4401.

 Brentwood, according to its Operating Agreement, was managed by its members.

 (ECF No. 35-1 at Pg ID 1746, § 2.2.) According to the Michigan Limited Liability

 Act, a manager of a limited liability company “is an agent” of the company and his

 or her acts typically bind the company:

             A manager is an agent of the limited liability company for the
             purpose of its business, and the act of a manager, including the
             execution in the limited liability company name of any
             instrument, that apparently carries on in the usual way the
             business of the limited liability company of which the manager
             is a manager binds the limited liability company, unless both of
             the following apply:

             (a) The manager does not have the authority to act for the
             limited liability company in that particular matter.

             (b) The person with whom the manager is dealing has actual
             knowledge that the manager lacks authority to act or the articles
             of organization or this act establishes that the manager lacks
             authority to act.

 Mich. Comp. Laws § 450.4406 (emphasis added).




                                           24
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3998 Filed 03/11/21 Page 25 of 28




       Howmark offers two reasons why Schreiber lacked the actual authority to

 bind Brentwood to the Brentwood Guaranty. First, Howmark argues that Schreiber

 was not carrying on the usual business of the LLC (i.e., purchasing, holding,

 maintaining, improving, and selling real estate). Second, the Brentwood Operating

 Agreement established that Schreiber lacked the authority to act.

       The Court finds a genuine issue of material fact with respect to whether

 Schreiber was carrying on the usual business of Brentwood. ArcelorMittal

 presents evidence suggesting that the related entities (Lapeer, Howmark, S&S,

 Marvin Engineering Company) were intertwined and controlled by one individual,

 Gerald Friedman. (See ECF No. 115-2 at 30-31, 56; ECF No. 115-3, ECF No.

 115-4 at Pg ID 3900.) For example, ArcelorMittal presents evidence reflecting

 that Friedman, although not a member or manager of Brentwood, executed a lease

 on its behalf. (ECF No. 115-3 at Pg ID 3897.) Thus, it may not have been beyond

 Brentwood’s business to guaranty the debts of Lapeer.

       Nevertheless, the Brentwood Operating Agreement expressly precluded

 Schreiber from signing the guarantee, which pledged assets of the LLC, without

 first obtaining the approval of at least 50% of the units held by the members. (See

 ECF No. 35-1 at Pg ID 1757, §§ 6.1, 6.2.) The record does not reflect that such a

 vote was taken.




                                         25
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.3999 Filed 03/11/21 Page 26 of 28




       Accordingly, it does not appear that Schreiber had the actual authority to

 bind Brentwood to the Brentwood Guaranty.

       B.    Schreiber’s Apparent Authority

       An agent may bind the principal if the agent had the implied or apparent

 authority to act. As the Michigan Court of Appeals has described these principles:

             Implied authority is the authority that an agent believes the
             agent possesses. [Meretta v. Peach, 491 N.W.2d 278, 280
             (Mich. Ct. App. 1992)]. Apparent authority arises where the
             acts and appearances lead a third person reasonably to believe
             that an agency relationship exists. However, apparent authority
             must be traceable to the principal and cannot be established
             only by the acts and conduct of the agent.

 Alar v. Mercy Mem’l Hosp., 529 N.W.2d 318, 323 (Mich. Ct. App. 1995). When

 deciding whether an agent possessed the implied or apparent authority to act, “the

 court must look to all surrounding facts and circumstances.” Meretta, 491 N.W. 2d

 at 280 (citation omitted). The relevant question “is whether an ordinarily prudent

 person … would be justified in assuming [the agent] had the authority to [act].” Id.

       ArcelorMittal makes several factual assertions in its “reply” to Howmark’s

 response that suggest Schreiber possessed the apparent authority to bind

 Brentwood to the Brentwood Guaranty.6 (See ECF No. 115 at Pg DI 3875-78.)

 The problem the Court finds, however, is that ArcelorMittal does not point the


 6
   AcrcelorMittal does not discuss Schreiber’s implied authority by name, although
 it does describe circumstances that one could argue implied to ArcelorMittal that
 Schreiber had the authority to sign the Guaranties.
                                          26
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.4000 Filed 03/11/21 Page 27 of 28




 Court to record evidence supporting many of these assertions. (See, e.g., id. at Pg

 ID 3876 “Howmark gave Schreiber and Friedman (a non-member) carte blanche to

 operate Brentwood and S&S for Lapeer’s benefit.”); (Id. at Pg ID 3877

 (“Brentwood and S&S placed Mr. Schreiber in a position that would lead others,

 including ArcelorMittal, to believe that he had authority to execute the

 Guaranties”).) Where ArcelorMittal does cite to supporting evidence, the material

 is insufficiently developed to convince the Court that there is an absence of a

 genuine issue of material fact.7

       The Court is not holding that Schreiber lacked the apparent authority to bind

 Brentwood. In fact, the evidence ArcelorMittal offers hints that Brentwood

 cloaked Schreiber with the authority to act unilaterally on its behalf. But the Court

 is not convinced at this time based on the current record.

 V.    Conclusion

       For the reasons set forth above, the Court holds that Schreiber and the

 Schreiber Trust are not entitled to summary judgment with respect to Howmark’s

 claims against them. ArcelorMittal is not entitled to summary judgment with

 respect to its breach of contract claims against Brentwood and S&S.


 7
  This is one of the reasons why the Court prefers complete deposition transcripts
 when deposition testimony is cited. See, e.g., Practice Guidelines, Motion
 Practice, ¶ B.1 at http://www.mied.uscourts.gov (requiring sufficient accompanying
 pages of the transcript when citing deposition testimony and stating a preference
 for full transcripts)
                                          27
Case 2:19-cv-13527-LVP-APP ECF No. 118, PageID.4001 Filed 03/11/21 Page 28 of 28




       Accordingly,

       IT IS ORDERED that the Motion for Summary Judgment by Daniel C.

 Schreiber Revocable Trust Dated 4/11/01 and Daniel C. Schreiber (ECF No. 67) is

 DENIED.

       IT IS FURTHER ORDERED that the Motion for Partial Summary

 Judgment against Defendants Brentwood Advisory Group, LLC and S&S

 Holdings, LLC (ECF NO. 108) is DENIED.

       IT IS SO ORDERED.
                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE

  Dated: March 11, 2021




                                       28
